Citation Nr: 1820624	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  10-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a disability manifested by chest pain and shortness of breath, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to April 1995, with service in Saudi Arabia from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

As an initial matter, the Veteran's claim for entitlement to service connection for chest pain and shortness of breath was originally denied in a June 1995 rating decision.  The Veteran did not appeal that decision, and it became final.  Since the June 1995 rating decision, relevant service treatment records were associated with the record.  These records existed at the time of the June 1995 rating decision and the RO's inability to obtain these records at an earlier date was not due to the Veteran's failure to provide the RO with sufficient information.  As such, following a November 2013 Board remand, the RO reconsidered the Veteran's claim on a de novo basis.  See 38 C.F.R. § 3.156(c) (2017).   

The Board has previously remanded this claim four times, in November 2013, September 2014, December 2015, and May 2017, for additional development.  In January 2018, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C. § 7109 (2012); 38 C.F.R. § 20.901(a) (2017).  The record reflects that VHA requested the medical opinion from Martinsburg, West Virginia VA Medical Center (VAMC).  In March 2018, two medical opinions were obtained - one from a VA pulmonologist and one from a VA cardiologist.     

As the actions specified in the prior Board remands have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

FINDING OF FACT

1.  The Veteran's symptoms of chest pain and shortness of breath have been attributed to a diagnosis of costochondritis.  

2.  Resolving all reasonable doubt in favor of the Veteran, the medical opinion evidence is at least in equipoise in showing that his costochondritis had its onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for disability manifested by chest pain and shortness of breath, diagnosed as costochondritis, have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).      

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has also asserted that his chest pain and shortness of breath is due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C. § 1117 . The Veteran had service in the Southwest Asia theatre of operations, and in turn, is considered a Persian Gulf War veteran pursuant to 38 C.F.R. § 3.317 . Service connection may be established on a presumptive basis for a Persian Gulf War veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1). 

A "qualifying chronic disability" for purposes of 38 U.S.C. § 1117 is a chronic disability resulting from (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  Gilbert, 1 Vet. App. at 53.   

Analysis

The Veteran seeks service connection for chest pain and shortness of breath, which he argues first manifested during active duty service.  In the alternative, he contends that his symptoms are attributable to an undiagnosed illness or other qualifying chronic disability, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations during the Persian Gulf War.   

The Veteran's service treatment records (STRs) have been associated with the claims file.  They include the Veteran's June 1988 entrance examination, in which he was noted to have clinically normal chest and lungs.  

The STRs indicate that the Veteran first sought treatment for chest pain and shortness of breath during service in July 1994, at which time he was hospitalized.  An electrocardiogram (EKG) came back abnormal with marked sinus bradycardia.  The medical record does not indicate that any diagnosis was rendered or treatment recommended at that time.  The Veteran was also treated for an injury to his rib cage, which caused shortness of breath for more than a month, in June 1994.    

At a November 1994 examination for Gulf War illness, the Veteran claimed that he began developing "respiratory problems" in the fall of 1992.  He also complained of shortness of breath, which the doctor opined "seems to be a matter of conditioning."  A chest x-ray taken at the time of the examination showed the Veteran's lungs to be normal.  At his separation exam in April 1995, the Veteran again indicated that he suffered from chest pain and shortness of breath.

Post-service medical records indicate that the Veteran was admitted to the hospital for chest pain and/or shortness of breath in August 2002, February 2003, and August 2004.  He sought outpatient treatment for chest pain and/or shortness of breath in April 2003, July 2003, August 2003, February 2004, April 2004, October 2005, and August 2006.  The August 2002, February 2003, and April 2003 episodes were attributed to lone atrial fibrillation (A. fib).  During this time, the Veteran also sought treatment on several other occasions for various other cardiac or respiratory events, such as "tightness in chest," "skipping or racing heartbeat," or "unable to take a deep breath", beginning as early as 1997.  The record is silent as to the known or suspected etiology of any of the episodes of chest pain and/or shortness of breath that were not attributed to A. fib.

The Veteran has an extensive medical history, both with the VA and with private medical providers.  At times the Veteran has denied ongoing chest pain and shortness of breath to his doctors or has claimed his symptoms have resolved, while at other times he reports intermittent problems.  He has undergone cardiac testing, including a coronary angiogram, stress testing, event monitoring, and several echocardiograms (echo) and electrocardiograms (EKG).  All reports and tests not related to his three episodes of A. fib have come back normal.

At a July 2007 VA examination, the Veteran reported to the examiner that he had been seeing a chiropractor who told him that he tore a muscle in his anterior chest wall, and that chiropractic treatment had markedly improved his intermittent anterior chest pain.

The Veteran has been afforded several VA examinations and medical opinions regarding his reported respiratory and cardiac conditions.  At a November 2014 examination, the Veteran reported that he "used to have these symptoms but that he has had no ongoing chronic chest pain and shortness of breath."  As such, the examiner noted that the Veteran's respiratory condition had resolved since there were no ongoing complaints of chest pain and shortness of breath.  However, the record indicates that the Veteran most recently reported intermittent chest pain and shortness of breath at VA examinations in June 2014 and June 2015.

The Board has remanded the Veteran's claim three times since 2014 for inadequate medical examinations and opinions.  VA examiners have repeatedly determined that the Veteran's chest pain and shortness of breath were less likely than not (less than a 50 percent probability) incurred in or caused by military service, including due to exposure to chemical or environmental hazards during the Persian Gulf War.  The examiners attribute his symptoms to his episodes of A. fib or to a torn chest muscle, determining that both conditions occurred many years after service and have since resolved.  However, the Board has found these VA medical opinions to be inadequate because they failed to take into account the STRs showing that the Veteran first sought treatment for chest pain and shortness of breath during service in 1994, when the first episode of A. fib did not occur for another 8 years.  The VA opinions also failed to consider the medical evidence showing a continuity of symptomatology from the time of service until the present.   

In March 2018, VHA obtained two advisory medical opinions with respect to the medical questions raised by the Board.  The first, provided by a VA pulmonologist, opined that the Veteran's episode of chest pain and shortness of breath in 1994 are consistent with a current diagnosis of costochondritis, which is chest wall pain caused by inflammation of the cartilage that connects the rib cage to the breastbone.  The pulmonologist opined that, "it is very medically plausibl[e] at a good medical probability of 50 [percent] or greater that [the 1994 episode] was an initial onset of costochondritis which was not specifically diagnosed at that time."  He therefore concluded that the current diagnosis of costochondritis was incurred in or caused by the Veteran's active duty service.  Lastly, the pulmonologist concluded that the most definitive diagnosis for the cause of the Veteran's symptoms is costochondritis, and therefore, they would not be considered manifestations of an undiagnosed illness or a medically unexplained chronic, multi-symptom illness.  

The second advisory opinion was provided by a VA cardiologist.  The cardiologist determined that the STRs and post-service medical records show the Veteran to have had multiple episodes of chest pain and shortness of breath that appear to be chronic intermittent and, at least in part, appear to have first incurred in active duty service with a chest wall injury.  The Veteran's symptoms have continued post-service, for which he has received treatment and diagnoses of anterior chest wall pain, lower rib pain, and costochondritis, as well as A. fib.  The cardiologist therefore opined that the Veteran's previous and current symptoms of chest pain and shortness of breath are at least as likely as not attributable to his current diagnosis of costochondritis, which was first incurred while on active duty.  The cardiologist further noted that the Veteran has also developed A. fib, which is also known to cause chest pain and shortness of breath, but that because it developed after service, it cannot be considered to have been incurred in or caused by active service.  Finally, the cardiologist opined that the Veteran's symptoms have a known diagnosis and therefore are not attributed to an undiagnosed illness or medically unexplained chronic, multi-symptom illness.      

The Board acknowledges that the record contains conflicting medical opinions regarding the nature and etiology of the Veteran's chest pain and shortness of breath.  When the evidence of record contains conflicting medical opinions, it is in the purview of the Board to decide, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  When considering the probative value of medical opinion evidence, the Board considers the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In this case, the Board finds the March 2018 VHA medical opinions to be more probative of the medical question at issue than the VA examinations of record.  The March 2018 opinions provided a fully articulated conclusion adequately supported by medical rationale and citations to the claims file.  Conversely, the VA medical examinations gave opinions that weighed against the Veteran's claim without fully addressing pertinent service treatment records or the Veteran's full medical history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion, are important factors for assessing the probative value of a medical opinion).  For that reason, the Board finds the March 2018 advisory opinions, which weigh in favor of a finding of service connection, to be the most probative evidence of record.              

Accordingly, the Board finds that the evidence is at least in equipoise that the Veteran's current costochondritis had its onset during active service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a disability manifested by chest pain and shortness of breath, diagnosed as costochondritis, have been met, and the claim is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	

ORDER

Entitlement to service connection for a disability manifested by chest pain and shortness of breath, diagnosed as costochondritis, is granted.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


